CJCOOO"\ECDO`l-D~C)ON--‘~

NNN[\}[\][\][\')[\)[\J_\._\._\._\_\_\_;_.\.._\_\
UJ`~JO)U`ILCA]N-\O(.OCO`\IG)UT-LWI\J_\

UN|TED STATES D|STR|CT COURT
D|STR|CT OF NE\/AD/-\

*k~k*

JOHN DAV|D PAl\/lPL|N, Case l\io. 3:18-cv-00378~RCJ-VVGC
Petitioner,
V. ORDER DENYING

CERTlF|C/-\TE OF APPEALAB|L|TY
STATE OF NEVADA,

Respondent

 

 

 

This action Was initiated, pro se, on August iO, 2018, by John David Pamp|in, a
Nevada prisoner On that datel Pampiin submitted a document entitled “Request for
Personal Restraint Petition |njunction” (ECF No. 1~1). ln that document, Pamp|in
challenged a state~court criminal conviction and sentence As such, the Court
determined that his request Was in the nature of a petition for Writ of habeas corpus
Pamp|in did not pay the filing fee for this action, and he did not submit an application to
proceed in forma pauperis l\/loreover, the petition Was not on the form required by this
Court. The Court summarily dismissed the action on those grounds on August 14, 2018
(ECF Nos. 3, 4). Pamp|in did not appeal from the August 14, 2018, order and judgment

On October4, 2018, Pampiin filed an application to proceed in forma pauperis
(ECF No. 10), and a document entitled “Refiling Request for Persona| Restraint Petition
lnjunction” (ECF No. 11). On October 24, 2018, the Court denied the application to
proceed in forma pauperisl and the “Refiling Request for Personal Restraint Petition
|njunction.” The Court found that the post~]udgment motion Was patently frivolous, and
that there Was no need for Pamp|in to proceed fn forma pauperis in this closed action.
The Court instructed Pamp|in that, if he intended to initiate a habeas corpus action in

this Court, he should file a petition forWrit of habeas corpus, on the correct torm, and he
1

 

 

OC.OUJ‘~JO)U`|-LUJ|\J-\

l\Jl\')\\)[\)[\)|\')[\][\)|\j-\_\_\_.\_\_\._x_.aa._\
OJ`*~JO}U"I~!>\CJON_`*OCOOU`\IC)(HL@NA

 

 

should submit, with the petition, either the $5 filing fee or a new application to proceed
in forma pauperis The Court informed Pamp|in that he should do so in a new action,
and that he should not put the case number from this action on documents filed to
initiate the new action. See Order filed October 24, 2018 (ECF No. 12).

Pamplin then filed, in the Ninth Circuit Court oprpea|s, an application for
issuance of a certificate of appealability (ECF No. 13). lt appears that the Court of
Appeals treated that as a notice of appeal and fonNarded a copy of it to this Court for
filing (EcF No. 13)_

On January 18, 2019, the Court of Appea|s issued an order stating that
"[bjecause the notice of appeal was not filed or delivered to prison officials within 30
days after the judgment was entered on August 14, 2018, the scope of this appeal is
limited to review of the October 24, 2018 order denying the October 4, 2018 motions.”
See Order of Court of Appeals filed January 18, 2019 (ECF No. 15), The Court of
Appea|s remanded the case to this Court for the limited purpose of granting or denying
a certificate of appealability with respect to the October 24, 2018 order. See id.

The issuance of a certificate of appealability is governed by 28 U.S.C. § 2253(0).

The Suprerne Court has interpreted section 2253(0) as follows:

VVhere a district court has rejected the constitutional claims on the
merits. the showing required to satisfy § 2253(0) is straightforward The
petitioner must demonstrate that reasonable jurists would find the district
cour"s assessment of the constitutional claims debatable or wrong. The
issue becomes somewhat more complicated where, as here, the district
court dismisses the petition based on procedural grounds VVe hold as
follows: VVhen the district court denies a habeas petition on procedural
grounds without reaching the prisoner’s underlying constitutionat claimr a
COA should issue when the prisoner shows, at least, thatjurists of reason
would find it debatable whether the petition states a valid claim of the
denial of a constitutional right and thatjurists of reason would find it
debatable whether the district court was correct in its procedural ruling.

Slack v. McDanie/, 529 U.S. 473, 484 (2000); see also James v. Gifes, 221 F.3d 1074,
1077~79 (ch Cir, 2000).
App|ying this standard, the Court finds that a certificate of appealability is plainly

unwarranted Pamplin has never submitted a petition for writ of habeas corpus to this

 

 

OCOCO*-IG)O`l-i>~@i\J-\

I\J[\)MNNN|\)|\)|\)_\_\_;_\_\_\_\._'L_'L_\
m"-!OJCIl-bb->N-\'C(Dm"~l@(.n-LOON_\

 

 

court on the properform, or, for that matterl in any form that would allow the Court to
screen the petition in a meaningful manner. Pamp|in’s October 4, 2018, post-judgment
motion - his “Refi|ing Request for Persona| Restraint Petition lnjunction” (ECF No. 11) -
made no showing of any ground for relief from the August14, 2018, judgment. See Fed.
R. Civ. P. 80. As there was no showing of any ground to vacate the judgment and
reopen this action, Pamp|in’s October 4, 2018, application to proceed in forma pauperis
was plainly moot. l\/loreover, in the October 24, 2018, order, the Court instructed
Pamp|in how to initiate a habeas corpus action and sent him the forms to do so (The
Court observes that Pamplin does in fact have another habeas action, which appears to
have been initiated using the proper form, pending in this Court, Case No. 3:18-cv-
00382-RCJ-CBC; the Court takesjudicia| notice of the proceedings in that action). |n
this Court’s view, it is beyond reasonable debate that the Court properly denied
Pamplin’s October 4, 20181 motions

|T lS THEREFORE ORDERED that the petitioner is DEN|ED a certificate of
appealability with respect to this Court’s order filed October 24, 2018 (ECF No. 12).

|T IS FURTHER ORDERED that the C|erk of the Court is directed to send to the
Clerk of the Ninth Circuit Court of Appea|s the record in this case with a copy of this
order, as instructed in the Court of Appea|s’ January 16, 2019, order (ECF No. 15).

DATEDTHis&da;/or \%&u/ag/- ,2019.

 

 

RoBE'nT“c. NEs,
uNiTEo sr s oisrnicr JuosE

 

